Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142026                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  LIBRA M. RAMSEY,                                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 142026
                                                                   COA: 296734
                                                                   WCAC: 09-000123
  SECURITAS SECURITY SERVICES, ACE
  AMERICAN INSURANCE COMPANY, and
  INDEMNITY INSURANCE COMPANY OF
  NORTH AMERICA,
           Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 28, 2010
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2011                       _________________________________________
           0228                                                               Clerk